Exhibit 10.61

 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION. 

FOURTH AMENDMENT TO LEASE AGREEMENT

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is dated October 3,
2011, and is by and among CHASSIS (DE) LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), with an address at c/o W. P. Carey & Co. LLC, 50
Rockefeller Plaza, 2nd Floor, New York, New York, 10020, and TOWER AUTOMOTIVE
OPERATIONS USA I, LLC, a Delaware limited liability company and TOWER AUTOMOTIVE
OPERATIONS USA II, LLC, a Delaware limited liability company
(successors-in-interest to Tower Automotive Products Company, Inc. and Tower
Automotive Tool, LLC; collectively, “Tenant”), with an address at 17672 North
Laurel Park Drive, Suite 400E, Livonia, Michigan, 48152. All capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Lease (hereinafter defined).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
April 10, 2002 (the “Original Lease”), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord the Granite City Premises, the
Kendallville Premises, the Clinton Premises and the Upper Sandusky Premises, as
more specifically described in the Original Lease, which Original Lease was
amended by that certain First Amendment to Lease Agreement dated October 9, 2002
(the “First Amendment”), that certain Second Amendment to Lease Agreement dated
July 31, 2007 (the “Second Amendment”), and that certain Third Amendment to
Lease Agreement dated January 24, 2011 (the “Third Amendment”; collectively with
the Original Lease, the First Amendment and the Second Amendment, the “Lease”);

 

WHEREAS, Locus Realty, LLC, an Indiana limited liability company (“Purchaser”),
shall purchase on October 3, 2011, the Kendallville Premises from Landlord
pursuant to that certain Agreement of Purchase and Sale dated June 29, 2011, as
amended by that certain First Amendment to Agreement of Purchase and Sale dated
August 8, 2011 (collectively, the “Purchase Agreement”), by and among Landlord,
as seller, Purchaser, as buyer, and Tenant;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged and agreed to by the parties, Landlord and Tenant hereby
agree as follows:

 

1.Definitions. Paragraph 2 of the Lease (“Definitions”) hereby is amended by
deleting the definition of “Lease” and inserting the following in lieu thereof:

 

““Lease” shall mean the Original Lease as amended by that certain First
Amendment to Lease Agreement dated October 9, 2002, that certain Second
Amendment to Lease Agreement dated July 31, 2007, that certain Third Amendment
to Lease Agreement dated January 24, 2011, and that certain Fourth Amendment to
Lease Agreement dated October 3, 2011.”

 

2.Premises. Exhibits “A-2” and “A-3” of the Lease hereby are deleted in their
entirety and the following is inserted in lieu thereof:

 

“Intentionally omitted.”

 

 

 

 

3.Permitted Encumbrances. Exhibits “C-l”, “C-2”, “C-3” and “C-4” of the Lease
hereby are deleted in their entirety and the following is inserted in lieu
thereof:

 

“Intentionally omitted.”

 

4.Basic Rent. Pursuant to Paragraph l(a)(iii)(A) of Exhibit “D” of the Lease (as
set forth in the Second Amendment), commencing as of the date of this Amendment,
Basic Rent per annum shall be [*], subject to the adjustments set forth in
Exhibit “D” of the Lease.

 

5.Acquisition Cost. Exhibit “E” of the Lease (“Acquisition Cost”) hereby is
deleted in its entirety and is replaced with Exhibit “E” attached hereto.

 

6.Percentage Allocation. Exhibit “F” of the Lease (“Premise Percentage
Allocation of Basic Rent”) hereby is deleted in its entirety and is replaced
with Exhibit “F” attached hereto.

 

7.Floor Net Sales Prices. Exhibit “H” of the Lease (“Floor Net Sales Prices”)
hereby is deleted in its entirety and is replaced with Exhibit “H” attached
hereto.

 

8.Purchase. The parties hereto agree that, notwithstanding any other provision
of the Lease, the sale of the Kendallville Premises to Purchaser in accordance
with the Purchase Agreement is affirmed, and the Kendallville Premises no longer
shall be subject to the Lease, provided that Tenant shall continue to be liable
for any Surviving Obligations with respect to the Kendallville Premises. For
avoidance of doubt, and without limiting the foregoing, the parties hereby agree
that all costs and expenses associated with and incident to the sale of the
Kendallville Premises, including in connection with the negotiation, execution
and delivery of this Amendment, shall be subject to the provisions of Section
6(c) of the Purchase Agreement.

 

9.Modification. Except as expressly set forth herein, nothing herein is intended
to or shall be deemed to amend or modify any of the other provisions or terms of
the Lease.

 

10.Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all counterparts shall
constitute but one (1) and the same instrument.

 

11.Entire Agreement. This Amendment and the Lease together contain the entire
understanding of the parties hereto and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
guarantees, promises, representations or warranties not herein or therein
contained and hereinafter made shall have no force and effect unless in writing,
and executed by the party or parties making such guarantees, promises,
representations or warranties. Neither this Amendment nor the Lease nor any
portion or provisions hereof or thereof may be amended, cancelled, changed,
discharged, modified, supplemented, terminated or waived orally or by any course
of dealing or in any manner other than by an agreement in writing, signed by the
party to be charged.

 

12.Binding Agreement. This Amendment shall not be binding upon Landlord and
Tenant until executed and delivered by both Landlord and Tenant and until
Guarantor and Lender have executed their respective consents, which are attached
hereto.

 

- 2 -

 

 

13.Enforceability. If any provision of this Amendment or its application to any
circumstance or person is invalid or unenforceable to any extent, the remainder
of this Amendment, or the applicability of such provision to other circumstances
or persons, shall be valid and enforceable to the fullest extent permitted by
law and shall be deemed to be separate from such invalid or unenforceable
provisions and shall continue in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Agreement to be duly
executed as of the day and year first above written.

 

  LANDLORD:       CHASSIS (DE) LIMITED PARTNERSHIP, a   Delaware limited
partnership

 

  By: TOWER (DE) QRS 14-89, INC., a   Delaware corporation, its general partner

 

  By: /s/ Donna M. Neiley   Name: Donna M. Neiley   Title:  Senior Vice
President

 

  TENANT:       Tower Automotive Operations USA I, LLC, a   Delaware limited
liability company

 

  By: /s/ Nanette Dudek   Name:  Nanette Dudek   Title:  Secretary

 

  Tower Automotive Operations USA II, LLC, a   Delaware limited liability
company

  

  By: /s/ Nanette Dudek   Name: Nanette Dudek    Title: Secretary 

 

- 4 -

 

 

GUARANTOR’S CONSENT

 

TOWER AUTOMOTIVE HOLDINGS I, LLC, a Delaware limited liability company
(“Guarantor”), Guarantor of the obligations of TOWER AUTOMOTIVE OPERATIONS USA
I, LLC, a Delaware limited liability company, and TOWER AUTOMOTIVE OPERATIONS
USA II, LLC, a Delaware limited liability company (collectively, “Tenant”),
under that certain Lease Agreement by and between Tenant, as tenant, and CHASSIS
(DE) LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), as
landlord, dated April 10, 2002, as amended by that certain First Amendment to
Lease Agreement dated October 9, 2002, that certain Second Amendment to Lease
Agreement dated July 31, 2007, and that certain Third Amendment to Lease
Agreement dated January 24, 2011, pursuant to that certain Guaranty and
Suretyship Agreement dated July 31, 2007, made by Guarantor in favor of
Landlord, hereby consents to the terms and conditions of this Fourth Amendment
to Lease Agreement dated October 3, 2011, by and between Landlord and Tenant.

 

Consent given and effective as of this 3rd day of October, 2011.

 

  TOWER AUTOMOTIVE HOLDINGS I,   LLC, a Delaware limited liability company

 

  By: TOWER INTERNATIONAL, INC., a   Delaware corporation, its sole member

 

  By: /s/ Nanette Dudek   Name: Nanette Dudek    Title: Secretary 

 

- 5 -

 

 

LENDER’S CONSENT

 

- 6 -

 

 

[logo1.jpg]   

Commercial Mortgage

Servicing

 

MAC A0227-020

P.O. Box 31388, Oakland, CA 94604

1901 Harrison St., 2nd Floor

Oakland, CA 94612

 

Tel: 8009869711

 

October 11, 2011

 

CHASSIS (DE) LP, A DE LP via email: dneiley@wpcarey.com Attn: Donna Neiley C/O
W.P. Carey & Co. 50 ROCKEFELLER PLAZA, 2ND FLOOR NEW YORK, NY 01002-00000

 

Re: Borrower: CHASSIS (DE) LP, A DE LP   Loan No. 70-0200793   Property: 44850
Groesbeck Highway, Clinton Township, MI 48036   Lender: BSCM03TOP10   Inv. No.
610

 

Dear Ms. Neiley,

 

Wells Fargo Bank, N.A. (“Wells Fargo”), as Master Servicer for the
above-referenced lender (“Lender”), with respect to the above-referenced loan
(“Loan”), has received your request for Lender’s consent to the 4th Amendment to
Lease between Chassis (DE) LP, a LE LP (“Landlord”) and Tower Automotive Tool,
LLC (“Tenant”). Wells Fargo has reviewed your request and hereby consents, on
behalf of the Lender, subject to satisfaction of all of the following
conditions:

 

1. Lender’s receipt of a fully executed copy of the4th Amendment to the Lease.

 

This approval is valid for 90 days from the date hereof. In the event that the
transaction does not close within this timeframe or if there are any substantive
changes from the approved case, including the above conditions, an amendment of
the original case should be submitted to Lender. If all the foregoing conditions
are not satisfied, this consent shall be deemed automatically rescinded. This
consent is strictly limited to its terms and Wells Fargo has no obligation to
consent to any similar requests in the future. This consent is solely for the
benefit of the above-referenced Borrower and should not be relied upon by any
other person or entity. If you have any questions or comments, please contact me
via email at michael,mulligan@wellsfargo.com or at (510) 446-4894.

 

Sincerely,

 

/s/ Michael Mulligan

Michael Mulligan

Wells Fargo Bank, N.A.,

as Master Servicer

 

Together we’ll go far

[image.jpg] 

 

- 7 -

 

 

EXHIBIT E

 

ACQUISITION COST

 

Clinton, MI  $28,900,000.00  Upper Sandusky, OH  $2,088,218.00  TOTAL: 
$30,988,218.00 

 

- 8 -

 

 

EXHIBIT F

 

PREMISES PERCENTAGE ALLOCATION OF BASIC RENT

AND

ADDITIONAL BASIC RENT

 

Clinton, MI   88.3% Upper Sandusky, OH   11.7% TOTAL:   100.00%

 

If any Related Premises ceases to be subject to this Lease, the percentage shown
on this Exhibit F for each of the Related Premises that remains subject to this
Lease shall be adjusted proportionately so that the total of such percentages
shall be 100%.

 

- 9 -

 

 

EXHIBIT H

 

FLOOR NET SALES PRICE

 

Upper Sandusky, OH  [*] 

 

- 10 -

 